—Appeal by defendant from a judgment of the Supreme Court, Queens County (Beldock, J.), rendered April 24, 1990, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
While several of the reasons offered by the court at resentencing to support imposition of an enhanced sentence may *455not have been valid, the enhanced sentence was nevertheless properly imposed. The record clearly indicates that after having been advised at the plea allocution that the court would not be bound by its promise and would be free to impose the maximum sentence provided by law should he fail to appear at the scheduled sentencing date, the defendant did in fact fail to appear and he failed to offer a reasonable excuse for his failure to do so (see, People v Malatesta, 172 AD2d 692). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.